Action upon a $4,000 insurance policy in which plaintiff was the beneficiary. The complaint was dismissed but plaintiff had judgment for the insurance premiums theretofore tendered by the defendant. She appealed from the dismissal on the ground that the judgment entered, following cross-motions of the plaintiff and the defendant, was not supported by the evidence, i. e., that the suicide defense was improperly sustained. Judgment and order denying plaintiff’s motion for a new trial unanimously affirmed, with costs. Excluding from consideration the testimony of Dr. Peterfy, except in so far as it concerned the fact that he had prescribed for the decedent on one occasion, and disregarding defendant’s Exhibits A and B, the defendant established its defense based on the provision in its policy respecting suicide of the insured within two years of the issuance of the policy. Present — Lazansky, -P. J., Young, Hagarty, Carswell and Tompkins, JJ.